PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/533,632
Filing Date: 6 Jun 2017
Appellant(s): PERKINS et al.



__________________
Steven R. Gilliam
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

D.  §102 Rejection of Claims 1, 4-7, and 21-22

The Office ignores lexicography of terms provided in the specification and fundamentals of science in interpreting DiFoggio’s molecularly imprinted polymers as the recited “reactive filter material”

	Appellant’s argument can essentially be reduced to the following:  
DiFoggio fails to teach the recited "reactive filter material" (e.g., see Claim 1, Line 6) for two reasons:
the material in DiFoggio is not a "filter;" and
the material in DiFoggio is not "reactive." 
See Appeal Brief - Pages 10-14.
	The Examiner respectfully disagrees.
	Appellant points to Paragraph 0009 in the Specification to identify the definition for the recited "reactive filter material" (see Appeal Brief - Page 10).  The entirety of that paragraph expressly reads:
"Specifically, the embodiments herein employ reactive filter materials within a fluid flow line that are able to absorb or adsorb an analyte of interest within a wellbore fluid.  As used herein, the term “reactive filter material,” and grammatical variants thereof, refers to a material that is capable of at least absorption (the incorporation of a substance in one 
	Paragraph 0009 says nothing about the recited "reactive filter material" being a "filter" of any kind.  Similarly, Paragraph 0009 says nothing about the recited "reactive filter material" being specifically "reactive" in any way.
	Rather, according to the definition expressly set forth in Paragraph 0009 of the Specification, the recited "reactive filter material" is a material that is capable of:
either absorbing or adsorbing an analyte; and
desorbing the analyte (this characteristic is optional).

	DiFoggio discloses a material (in DiFoggio:  see Column 3, Lines 50-53 and 60-61; see Column 7, Lines 16-23; see Column 7, Lines 45-47; see Claims 13 and 14 → DiFoggio discloses molecularly imprinted polymer sensors (hereinafter, "MIPSs") that are made of a polymer, as clearly indicated in the cited text and claims of DiFoggio) that:
is capable of either absorbing or adsorbing an analyte (in DiFoggio:  see Column 3, Lines 50-53 and 60-61; see Column 7, Lines 16-23; see Column 7, Lines 45-47; see Claims 13, 14 and 16 → DiFoggio discloses MIPSs that are made of a polymer and sorb/adsorb analytes, such as hydrogen sulfide (H2S) or mercury, as clearly indicated in the cited text and claims of DiFoggio); and
may additionally be capable of desorbing the analyte (in DiFoggio:  see Column 2, Lines 50-53 and 60-61; see Column 7, Lines 16-23; see Column 7, Lines 45-47; see Claim 17 → DiFoggio discloses the MIPSs are also capable of desorbing adsorbed analytes, such as hydrogen sulfide (H2S) or mercury, as clearly indicated in the cited text and claim of DiFoggio).

	Accordingly, based upon Appellant's express definition set forth in Paragraph 0009 of the Specification of the present application, DiFoggio discloses the recited "reactive filter material."


	Appellant argues that the MIPSs in DiFoggio cannot disclose the "reactive filter material" because the MIPSs are not filter material and the MIPSs are not chemically reactive but rather are physically selective.  See Appeal Brief - Pages 12-13.
	The Examiner respectfully disagrees.
	As stated in the above discussion, the MIPSs are made of a polymeric material.  This polymeric material is both a "filter material" and chemically reactive material, as explained in the following discussion.
cavities or recognition sites that are shape specific to the target molecules (i.e., the recited "analytes," which include hydrogen sulfide (H2S) molecules and mercury molecules).  Thus, as admitted by Appellant (see Appeal Brief - Page 12, last paragraph, first sentence), the MIPSs in DiFoggio are "physically selective" in that the MIPSs are physically shaped to have a specific shape that matches the particular analytes (e.g., hydrogen sulfide, mercury) in order to entrap the analytes within the cavities of the MIPSs.  Accordingly, the polymer in the MIPSs is a "filter material" in that it physically entraps the analytes and thereby filters out the analytes.
	Additionally, in DiFoggio, as discussed in Column 5, Lines 28-53, the cavities or recognition sites contain complementary moieties having the ability to rebind chemically with the target molecules (i.e., the recited "analytes," which include hydrogen sulfide (H2S) molecules and mercury molecules).  Accordingly, the polymer in the MIPSs is a chemically reactive material in that it rebinds chemically with the analytes.
	Thus, the polymer in the MIPSs in DiFoggio is both a "filter material" and a chemically reactive material.


	Appellant argues that the MIPSs in DiFoggio cannot disclose "reactive filter material" since the MIPSs are not "filters" because the MIPSs are sensors that do not function as filters.  See Appeal Brief - Page 13.
	The Examiner respectfully disagrees.
filter material."  A "filter material" is not the same thing as a "filter."
	Secondly, as previously explained in the above discussion, DiFoggio discloses polymeric MIPSs that include cavities or recognition sites that are shape specific to the target molecules (in DiFoggio, see Column 5, Lines 28-32).  The Appellant admits that the MIPSs are "physically selective" (see Appeal Brief - Page 12, last paragraph, first sentence).  That is, the MIPSs are physically shaped to have a specific shape that matches the analytes in order to entrap the analytes within the cavities of the MIPSs.  In other words, the MIPSs filter the analytes out of the fluid.  Thus, the polymer in the MIPSs is a "filter material" in that it physically entraps the analytes and thereby filters out the analytes.
	Thirdly, the Specification of the present application expressly describes a "formation tester" that includes a "sensor" having "reactive filter materials" (see Specification - Paragraph 0033).  Additionally, the Specification expressly describes that the "reactive filter materials" include polymer (see Paragraph 0048 spanning Pages 15-16, fifth sentence) that sorb desired analytes for the purpose of determining their presence and quantitative concentration (see Paragraph 0015 spanning Pages 3-4, last sentence).  In DiFoggio, the MIPS is used in a "formation tester" tool (see Column 6, Lines 47-48), and the MIPS is a "sensor" made of polymer (see Column 4, Line 28).  The MIPS sorbs the analytes for the purpose of determining their presence and quantity (see Column 7, Lines 19-23).  Thus, the present application uses the same words as DiFoggio to describe the invention (i.e., "formation tester" and "sensor"), the invention in the present application uses the same material as DiFoggio to make the invention (i.e., same purpose as the "sensor" in DiFoggio (i.e., determining the presence and quantity of analytes).
	Accordingly, Appellant's argument is not persuasive.

Anticipation Authority
The Appellant only cites case law here and does not set forth any arguments in this section.


E.	Alternative §103 Rejection of Claim 1, 4-7, and 21-22

The Office attempts to support an inherency-based obviousness rejection with a mischaracterization of DiFoggio’s MIPs and an inversion of MPEP 2112.01.

	Appellant argues that even if DiFoggio's sensor and the claimed reactive filter have the same function (i.e., filtering), then DiFoggio's sensor and the claimed reactive filter still do not necessarily have the same chemical composition.  See Appeal Brief - Pages 15-18.
	The Examiner respectfully disagrees.
	Essentially, Appellant is arguing that DiFoggio fails to teach the same chemical composition as the claimed reactive filter despite the fact that none of the claims in the present application recite any sort of chemical composition for the recited "reactive filter material."  It is noted that the features argued by Appellant (i.e., a chemical composition reactive filter material") are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Moreover, although the claims do not recite any sort of chemical composition of the recited "reactive filter material," the Specification identifies a laundry list of materials that could possibly make up the recited "reactive filter material" (see Paragraphs 0047-0048).  The laundry list includes a polymer, which is exactly the material making up the MIPSs taught in DiFoggio (this is taught throughout DiFoggio; the "P" in MIPS stands for polymer).  Thus, DiFoggio does teach a polymer, which is a material making up the recited "reactive filter material."

	Regarding Appellant's statement that the Examiner argues the claimed reactive filter is inherently disclosed by DiFoggio (see Appeal Brief - Page 16, first partial paragraph), the Examiner has never made an inherency assertion.
	In the Non-Final Rejection dated 10/22/2020, the rejection for Claim 1 does include the form paragraph pointed out by Appellant (in the Non-Final Rejection, see the rejection of Claim 1, last paragraph).  That paragraph being in the rejection was essentially a typographic mistake, and it should have been omitted.
	The Examiner notes that the paragraph immediately preceding the form paragraph in the Non-Final Rejection provides the rationale explaining how DiFoggio teaches a filter material that is "reactive" (i.e., the MIPS sorbs/entraps analytes).
reactive filter material" (in the Specification of the present application:  see Paragraphs 0047-0048).


 The Office either presumes that DiFoggio’s MIPs sorb and entrap despite that presumption contradicting DiFoggio’s disclosure and chemistry or attempts to redefine the meanings of sorb and entrap.
 
	As best understood, Appellant is arguing that DiFoggio does not teach a "reactive" filter material because the sensor taught in DiFoggio does not "sorb and entrap" hydrogen sulfide or mercury.  See Appeal Brief - Page 18.
	The Examiner respectfully disagrees.
	The sensor taught in DiFoggio does "sorb and entrap" hydrogen sulfide and mercury in that:
the sensor is a MIPS made of polymer (i.e., the recited "material") (in DiFoggio:  see Column 3, Lines 50-53; see Column 5, Lines 28-29);
the MIPS sorbs and entraps an analyte (in DiFoggio:  see Claim 16; see Column 5, Lines 28-53 → Claim 16 literally reads "sorbing on the sensor an analyte" and the MIPS is physically shaped to have a specific shape that matches the analytes in order to entrap the analytes within the cavities of the MIPS); and
the sorbed and entrapped analyte includes both hydrogen sulfide (H2S) and mercury (in DiFoggio:  see Column 7, Lines 45-46).
cavities or recognition sites contain complementary moieties having the ability to rebind chemically with the target molecules (i.e., the recited "analytes," which include hydrogen sulfide (H2S) molecules and mercury molecules) (in DiFoggio:  see Column 5, Lines 28-53).
	Accordingly, DiFoggio does teach a "reactive" filter material.


Obviousness Authority
	The Appellant only cites case law here and does not set forth any arguments in this section.


Inherency Authority
	The Appellant only cites case law here and does not set forth any arguments in this section.


F.	§103 Rejection of Claim 3, 8,11-15, and 18-20

The Office attempts to support an obviousness rejection with combination of DiFoggio and IntraMicron, where the substitution of DiFoggio’s MIPs with IntraMicron’s micro-fibrous entrapped sorbents where the combination is inoperable for both sensing and filtering.
 
	Appellant argues that the combination of DiFoggio and IntraMicron render DiFoggio inoperable for its intended purpose because the MIPSs operate on methods of detection that require the MIPSs to be readily accessed.  Thus, Appellant argues, if the MIPS particles of DiFoggio are suspended in the microfibrous mesh of IntraMicron, then "the microfibrous mesh itself precludes measurement of the MIPSs optical or electrical properties, where the optical and electrical properties of the mesh itself dominate."  See Appeal Brief - Pages 20-24.
	The Examiner respectfully disagrees.
	The "reactive filter material" (i.e., the sorbent material --- the polymer in the MIPSs) disclosed in DiFoggio would be operable with the microfibrous media taught in IntraMicron, as explained in the following discussion.
	As indicated in the 103 rejection for Claim 3 in the Non-Final Rejection dated 10/22/2021, DiFoggio discloses a "reactive filter material" that: 
is "sensitive to the analyte" (i.e., by physically entrapping the analyte and rebinding chemically with the analyte, the polymer in the MIPS is "sensitive" to the analyte); and 
sorbs the analyte (as previously explained, Claim 16 in DiFoggio literally reads "sorbing on the sensor an analyte").
	However, DiFoggio fails to expressly disclose a reactive filter material that "is a microfibrous entrapped . . . material," as recited in Claim 3 of the present application.  sorbent material") in DiFoggio is not "entrapped" within microfibers.
	The Examiner notes that the recited adjectives (i.e., "microfibrous" and "entrapped") are simply used to indicate a particular structural arrangement of the recited "material."  The recited adjectives are intended to indicate that the "reactive filter material" (i.e., a sorbent) is "entrapped" in microfibers.
	DiFoggio does not expressly disclose any particular structural arrangement of the polymer making up the MIPSs.  Thus, IntraMicron was brought in to teach a material (i.e., a sorbent) that is "microfibrous entrapped."
	IntraMicron teaches a "microfibrous entrapped sorbent material" (e.g., see the discussion concerning "Microfibrous Entrapped Sorbents" at Pages 5-6 of IntraMicron), and those are literally the words used in IntraMicron (i.e., Microfibrous Entrapped Sorbents (MFESs)).
	As indicated in the 103 rejection for Claim 3 in the Non-Final Rejection dated 10/22/2021, the microfibers function as the sorbent carrier and the "microfibrous entrapped sorbent material" taught in IntraMicron provides the benefits of: 
enhanced contact efficiency and improved sorption efficiency of the sorbents; and
a uniform flow profile through the sorbents entrapped in the microfibers.

	Appellant's rationale behind the assertion that if the MIPS particles of DiFoggio are suspended in the microfibrous mesh of IntraMicron, then "the microfibrous mesh precludes measurement of the MIPSs optical or electrical properties, where the optical and electrical properties of the mesh itself dominate" is unclear.
	Looking at DiFoggio, the MIPSs collect the analytes via the molecularly-sized cavities that are shape specific to the target analyte molecules (in DiFoggio, see Column 5, Lines 28-32).  DiFoggio also expressly indicates the MIPSs are of very small sizes because the MIPSs are polymeric mold-like structures that each may have only one or more shape-specific cavities for one or more target analyte molecules (in DiFoggio, see Column 5, Lines 28-32).  Finally, in DiFoggio, the processor is comparable in size to the MIPS and located in very close proximity to the MIPS (in DiFoggio, see Figure 7, MIPS 410 and processor 411).  The processor reads the MIPS to determine the presence and quantity of the analyte (in DiFoggio, see Column 7, Lines 21-23).
	Looking at IntraMicron, each of the fibers holding the Microfibrous Entrapped Sorbents (MFESs) have a diameter of only a few microns so that the MFESs are highly porous and have a low pressure drop (in IntraMicron, see Page 5, second full paragraph).  Also, in IntraMicron, see the highly porous nature of the microfibers that entrap the sorbent particles (in IntraMicron, see the two pictures on Page 5).
	Thus, due at least to the close proximity of the MIPS and the processor disclosed in DiFoggio, the small size of the MIPS and processor disclosed in DiFoggio, and the micron-sized fibers of the MFESs taught in IntraMicron which are highly porous in nature, the Appellant's argument that the MIPSs of DiFoggio would not be readily accessible in the microfibers of IntraMicron and would therefore be inoperable is not persuasive.



The Office attempts to support an obviousness rejection with a mischaracterization of DiFoggio’s MIPs and an inversion of MPEP 2112.01.
 
	Appellant again argues that DiFoggio discloses a polymer sensor and does not disclose a "reactive filter material."  Again, Appellant argues that even if DiFoggio's sensor and the claimed reactive filter have the same function (i.e., filtering), then DiFoggio's sensor and the claimed reactive filter still do not necessarily have the same chemical composition.  Finally, Appellant again argues that the combination of DiFoggio and IntraMicron render DiFoggio inoperable for its intended purpose.  See Appeal Brief - Page 24-27.
	The Examiner respectfully disagrees.
	All of these arguments have already been addressed in the above previous discussions and will not be repeated here.
The Office either presumes that DiFoggio’s MIPs sorb and entrap despite that presumption contradicting DiFoggio’s disclosure and chemistry or attempts to redefine the meanings of sorb and entrap. 

	Appellant again argues that DiFoggio does not teach a "reactive" filter material because the sensor taught in DiFoggio does not "sorb and entrap" hydrogen sulfide or mercury.  Also, Appellant again argues that DiFoggio's sensor and the claimed reactive filter do not necessarily have the same chemical composition.  See Appeal Brief - Pages 27-28.
	The Examiner respectfully disagrees.
	These arguments have already been addressed in the above previous discussions and will not be repeated here.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674                                                                                                                                                                                                        

/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.